DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

Response to Arguments/Remarks
Applicant's arguments filed on 09/14/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 15 calls for the limitation of "select a second interest point in the second region based on a first optical flow associated with the first interest point". The limitation is not taught in the specification. 
In light of the specification and for examination purposes, it is assumed that the selection of the second interest point in the second region is based on a second optical flow associated with the second interest point. 
Claims not mentioned specifically are dependent on non-supported antecedent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being clearly anticipated by claims 1-20 of U.S. Patent No. 10867393. As an example, claim 1 of U.S. Patent No. 10867393 is reproduced below, wherein limitations of claim 1 of the instant application is underlined:
1. A video processor, comprising:
an object detection circuit configured to detect an object in a first video frame; and
an object propagation circuit configured to:
select a first interest point of the object from a first set of interest points based on a first optical flow associated with the first interest point of the object, the first interest point disposed in a first region of interest located at a first corner of a box surrounding the object;
select a second interest point of the object from a second set of interest points based on a second optical flow associated with the second interest point of the object, the second interest point disposed in a second region of interest located at a second corner of the box surrounding the object, wherein the second corner is diagonally opposite the first corner;
estimate a location of the object in a second video frame by determining a location of the first interest point in the second video frame based on the first optical flow and determining a location of the second interest point in the second video frame based on the second optical flow.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Badawy (US 2005/0249426). 

Regarding claim 1, Badawy discloses a video processor, comprising: 
an object detection circuit configured to detect an object in a first video frame (Fig. 7 and pg. [0089]. Fig. 14 and pg. [0103], detect and tracking the moving object, (a) frame 1 and (b) frame 2); and 
an object propagation circuit configured to: 
select a first interest point of the object in the first video frame based on a first optical flow associated with the first interest (Pg. [0011] “The motion estimation for the node is based on any motion estimation technique ( i.e. optical flow…)”. Fig. 14(a) shows 3 basis points 144a, one of them at the bottom right corner); 
select a second interest point of the object in the first video frame based on a second optical flow associated with the second interest point (Pg. [0011] “The motion estimation for the node is based on any motion estimation technique ( i.e. optical flow…)”. Fig. 14(a), another basis point 144a located at upper left corner of the box 146a); 
estimate a location of the object in a second video frame by determining a location of the first interest point in the second video frame based on the first optical flow and determining a location of the second interest point in the second video frame based on the second optical flow (pg. [0011] “The motion estimation for the node is based on …optical flow … generates Affine mapping coefficients … transform corresponding patches from the previous frame to the predicted frame”. Fig. 14 (a)&(b), and pg. [0103], “After finding the affine basis set on the next frame, affine parameters are acquired, then the new location of the object (the gaze point) and the new size of the object (object boundary points) can be reconstructed … affine basis point 144a is replaced by affine basis point 144b”).

Claims 8 and 15 have been analyzed and are rejected for the same reasons as outlined above. Badawy discloses a video system that has camera and video processor (Fig. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:     
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Badawy (US 2005/0249426) in view of Zahniser (US 2008/0152208).    

Regarding claim 2, Badawy discloses the video processor of claim 1, wherein the object propagation circuit is configured to: 
Identify the first interest point Fig. 14(a) shows 3 basis points 144a, one of them at the bottom right corner of the box defined by 146a); 
determine whether each of the interest points is part of the object (Badawy,  pg. [0083], “it is hard to decide which detected point belongs to an object and which one belongs to the background …we use motion cues together with corner detection to give satisfactory results”); and 
select the first interest point that is determined to be part of the object and is nearest to the corner (Badawy, pg. [0083] and Fig. 14).
Badawy does not expressly disclose identify and select from a set of interest points.
However, selecting one from a set of interest points is well known in object detection/tracking. Zahniser, for example, discloses (Figs. 12-13, pg. [0061]-[0061]) locating a corner of an object (fiducial mark) by selecting one pixel 134 from a set of candidate pixels 132.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Zahniser with that of Badawy to yield the invention as described in claim 2. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results in object detection and tracking.

Regarding claim 3, please refer to analysis of claim 2. Badawy discloses the video processor of claim 1 and Zahniser discloses identifying and selecting from a plurality of interest points in the first region of interest. Badawy in view of Zahniser discloses determining a respective optical flow for each of the plurality of interest points; and selecting one of the plurality of interest points to be the first interest point based on the respective optical flow for the interest point (Badawy, pg. [0011] “The motion estimation for the node is based on any motion estimation technique ( i.e. optical flow…)”, pg. [0083], “it is hard to decide which detected point belongs to an object and which one belongs to the background …we use motion cues together with corner detection to give satisfactory results”).

Claims 9-10 and 16 have been analyzed and are rejected for the reasons outlined in the rejection of claims 2-3, and 2 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action):   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Badawy (US 2005/0249426), and in view of Karins et al. (hereafter referred to as ‘Karins’, US 2012/0143808).  

Regarding claim 4, Badawy discloses the video processor of claim 1, but fails to expressly disclose wherein the object propagation circuit is configured to: maintain a pool of objects to be propagated; and assign to each object in the pool a lifetime value during which a location of the object is estimated in each video frame.
In the same field of detecting and tracking objects, Karins discloses maintaining a pool of objects to be propagated (pg. [0010] “tracks geographic locations for at least a subset of the plurality of objects over time”); and assign to each object in the pool a lifetime value (pg. [0137], “assigns a unique identifier to each detected target object”) during which a location of the object is estimated in each video frame (pg. [0134], “the object tracking module 204 continues to track geographic locations of detected objects that the artificial intelligence module 208 has eliminated as potential target objects”).
	It is often desirable to detect and track multiple objects in a scene. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Karins with that of Badawy to yield the invention as described in claim 4. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results of tracking multiple target object. 

	Regarding claim 5, Badawy in view of Karins discloses the video processor of claim 4, wherein the object propagation circuit is configured to add a detected object to the pool based on a detection confidence value assigned to the detected object exceeding a first threshold (Karins, pg. [0109], “iteratively updates estimated probabilities that detected objects are a target object”, pg. [0111], “may select detected objects that have an estimated probability and/or confidence metric above a predefined threshold for the object tracking module 204 to track”).

Claims 11-12, 17 and 18 have been analyzed and are rejected for the reasons outlined in the rejection of claims 4-5, 4 and 5 above, respectively.

Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are not rejected over the prior art of record. These claims would be allowable if the nonstatutory double patenting rejection is overcome and if rewritten in independent form including all limitations of the base claim and any intervening claims). 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).	

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/LI LIU/Primary Examiner, Art Unit 2666